Appeal by one of several distributees of an estate from a decree of the Surrogate’s Court of Queens county which (a) granted the application of the petitioners for the allowance of compensation to them, payable out of the estate generally, for legal services rendered by them to the limited general guardian of two infant distributees and fixed such compensation at $3,500, and (b) fixed and allowed the compensation of a special guardian, payable out of the estate. Decree unanimously affirmed, with costs, payable by the appellant personally. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.